OPINION — AG — ** DUAL OFFICE HOLDING — COUNTY EXCISE BOARD — SCHOOL DISTRICT  ** THIS OPINION RESTATES OPINION NO. OCTOBER 29, 1949 — SONGER WHICH CONCLUDED: " IT IS OPINION THAT MEMBERSHIP ON A BOARD OF EDUCATION (SCHOOL BOARD) OF A SCHOOL DISTRICT IS AN " OFFICE UNDER THE LAWS OF THIS STATE "; THAT MEMBERSHIP ON THE COUNTY EXCISE BOARD AND COUNTY BOARD OF EQUALIZATION IS AN " OFFICE UNDER THE LAWS OF THE STATE "; THAT, THEREFORE, IN VIEW OF THE PROVISIONS OF 51 Ohio St. 6 [51-6], A PERSON MAY 'NOT' HOLD THE OFFICE OF MEMBER OF A BOARD OF EDUCATION OF A SCHOOL DISTRICT AND THE OFFICE OF MEMBER OF THE COUNTY EXCISE BOARD AND BOARD OF EQUALIZATION AT THE SAME TIME; AND THAT, UNDER THE RULE ANNOUNCED AND APPLIED IN THE CASE OF " GIBSON V. CROWDER,165 P.2d 628 " CITE: 68 Ohio St. 15.38 [68-15.38], 68 Ohio St. 2457 [68-2457], 51 Ohio St. 6 [51-6] (JAMES C. HARKIN)